Citation Nr: 0601756	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-33 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 9, 1979 
for the grant of service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Former Spouse, and Veteran's Mother


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970, and from March 1976 to March 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in December 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California..

The veteran testified before the undersigned Veterans Law 
Judge in August 2005.


FINDINGS OF FACT

1.  In August 2001, the Board issued a decision granting an 
effective date of July 9, 1979 for the grant of service 
connection for schizophrenia.  The veteran did not appeal 
this decision to the U.S. Court of Veterans Claims (CAVC).

2.  Evidence submitted since the August 2001 Board decision 
raises the reasonable possibility of substantiating the 
claim.  

3.   The evidence does not support an effective date prior to 
July 9, 1979 for service connection for schizophrenia.

4.  There is no allegation of clear and unmistakable error in 
the August 2001 Board decision.  


CONCLUSIONS OF LAW

1.  The unappealed August 2001 Board decision is final.  See 
38 U.S.C.A. § 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 
20.1100 (2005).

2.  Evidence received since the August 2001 Board decision 
denying earlier effective date prior to July 9, 1979 is new 
and material, and the claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 38 C.F.R. 
§§ 3.156(a), 20.1100 (2005).  

3.  An effective date prior to July 9, 1979 for service 
connection for schizophrenia is not warranted.  38 U.S.C.A. 
§§ 5102, 5103, 5107, 5108, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in her possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In this case, the RO 
did not provide notice of VCAA prior to the rating decision 
being appealed.  Notwithstanding, the Board notes that notice 
of VCAA was subsequently given, by letter, in April 2002.  
However, this letter was incomplete in that it did not notify 
the veteran to submit any additional evidence he may have in 
his possession, i.e., the "4th element."  Notwithstanding, 
this letter notified the veteran that evidence and 
information was necessary to substantiate his claim for an 
earlier effective date and requested that he provide it.  In 
addition, the VA fully notified the veteran of what was 
required to substantiate his claim in the August 2004 
statement of the case (SOC).  Together, the VCAA letter and 
SOC provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, the service 
department, Social Security Administration (SSA), and other 
federal agencies.  He was asked to provide a properly 
executed release so that VA could request private medical 
treatment records for him, but was further advised that it 
was ultimately his responsibility to send medical treatment 
records from any private physicians.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the service medical records, service 
personnel records, VA treatment records, private medical 
statements, and VA examination reports in the previous claims 
for service connection for schizophrenia and entitlement to 
an effective date earlier than October 9, 1991, as well as 
written statements and testimony from the veteran.  In 
addition, the veteran gave testimony before the undersigned 
Veterans' Law Judge and proffered additional evidence at his 
hearing, with the appropriate waiver of AOJ consideration, in 
support of his current claim for an effective date earlier 
than July 9, 1979.  See 38 C.F.R. § 20.1304 (2005).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, a medical examination is not indicated 
for the determination of the appropriate effective date of 
service connection.  Notwithstanding, the Board notes that 
the claims file reveals that a VA examination was conducted 
in July 1997 in the processing of the previous claim for 
service connection for schizophrenia.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Earlier Effective Date

In October 1991, the veteran filed a claim, initially, to 
reopen a previously denied claim for schizophrenia.  The RO 
denied this claim in May 1992.  The veteran requested 
reconsideration.  The RO again denied the claim in August 
1992.  The veteran submitted notice of additional records in 
October 1992 and the RO, after obtaining them, again denied 
service connection for the claimed disability.  The veteran 
appealed this decision and it came before the Board.  In 
March 1997, the Board remanded the claim for further 
development.  

In a February 1998 rating decision, the RO ultimately granted 
the claim for service connection for schizophrenia, 
evaluating the disability as 100 percent disabling, effective 
October 9, 1991.  The veteran appealed the effective date 
assigned, and the claim for an effective date earlier than 
October 9, 1991 for the grant of service connection for 
schizophrenia, came before the Board in September 1999.  The 
Board denied an effective date earlier than October 9, 1991.  

The veteran appealed this decision to U. S. Court of Appeals 
for Veterans Claims (CAVC).  In a January 2001 order, CAVC 
vacated that part of the Board's September 1999 concerning 
the effective date assigned the grant of service connection 
for schizophrenia.  Accordingly, the matter again came before 
the Board.  In August 2001, the Board issued a decision 
granting an effective date of July 9, 1979 for the grant of 
service connection for schizophrenia.  The veteran did not 
appeal this decision to CAVC.

The veteran has not alleged clear and unmistakable error in 
the prior August 2001, Board decision.

As the veteran did not appeal the August 2001 Board decision, 
the unappealed August 2001 Board decision is final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  

However, the Board will consider whether the additional 
evidence submitted since the August 2001 decision meets the 
criteria to reopen the case.  When a claim is the subject of 
a prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining 
"new and material evidence" were revised and clarify the 
types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the veteran filed his claim seeking to reopen in 2002, the 
Board considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a) (2005).  

Here, it appears that the RO reopened the claim and 
adjudicated it on the merits.  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The Board agrees 
that the evidence is new and material and will proceed with 
an evaluation on the merits.

In December 2001 the RO issued a rating decision that 
effectuated the July 9, 1979 effective date for the grant of 
service connection for schizophrenia awarded by the Board in 
its August 2001 decision.  In February 2002, the veteran 
submitted a statement arguing that the effective date should 
be in April 1972, when he was treated for his schizophrenia 
at the VA Medical Center (MC) in Long Beach, California, or, 
in the alternative, in November 1975, when he filed a claim 
with VA for service connection for schizophrenia.  Along with 
the veteran, the veteran's former spouse and his mother 
submitted statements and testified as to the long-standing 
nature of the veteran's illness.  The veteran's mother 
further attested to having taken the veteran for admission to 
VAMC Long Beach in 1972 and 1975.  The former spouse attested 
to her personal knowledge of the veteran's strange behavior 
beginning shortly after their marriage March 1975.

The veteran clarified that the first claim he filed 
requesting service connection for schizophrenia was in 1975, 
and that this claim had been denied.  Thereafter, he 
testified, he entered his second period of active service.  

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).  The effective date 
for the grant of service connection for disability 
compensation is the "[d]ay following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(b)(2)(i).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q),(4).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown, and finality of prior decisions.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r) (2005).  A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a) (2005); see 38 
C.F.R. § 3.155(c) (2005).  Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances.  See 38 C.F.R. § 3.157(b).  
Those circumstances provide, in pertinent part, that the date 
of receipt of evidence from a private physician or layman 
will be accepted as the date of receipt of a claim only when 
the evidence furnished by or on behalf of the claimant is 
within the competence of the physician or lay person and 
shows a reasonable probability of entitlement to benefits.  
See 38 C.F.R. § 3.157(b)(2).
CAVC has held that a report of examination or hospitalization 
may be accepted as an informal claim for benefits, but only 
after there has been a prior allowance or disallowance of a 
formal claim for compensation.  Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  See Lalonde v. 
West, supra.

The veteran argues that he should be granted an effective 
date in either 1972 or 1974, based on his hospitalizations in 
VAMCs for schizophrenia.  In the alternative, he argues that 
the onset of his schizophrenia was during his first period of 
active service, from July 1967 to July 1970.  His witnesses 
have submitted sworn statements and testimony as to their 
observations of his behavior and their personal knowledge of 
his hospitalizations at VA facilities both prior to and after 
his second period of active duty, from March 1976 to March 
1978.  His mother testified that the veteran was hospitalized 
in 1972 at the VAMC in Long Beach, California.  The veteran's 
former spouse testified that he was hospitalized at the same 
hospital again in 1975.  Finally, the veteran testified that 
he first filed a claim for service connection for his 
schizophrenia in 1975, during VA hospitalization for his 
mental disorder, and that the claim was denied.  He then 
entered into his second period of service.  He stated he was 
not again hospitalized in a VA facility until after discharge 
from his second period of active service, in about 1978.  

As noted above, CAVC has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, supra; Lalonde v. West, supra; 38 C.F.R. § 3.157 
("the effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The first claim for service connection for a mental disorder 
filed by the veteran shown by the record is a VA Form 21-526, 
"Veteran's Application for Compensation or Pension," dated 
in June 1979 but received by the RO on July 9, 1979.  On this 
form, in block 9B, "Have you previously filed a claim for 
any benefits with the Veterans' Administration?" the veteran 
indicated that he had filed claims for hospitalization or 
medical car, Veterans Educational Assistance (Chapter 33 or 
35), and dental or outpatient treatment.  He did not indicate 
that he had filed a claim for disability compensation or 
pension.  Further supporting the lack of a pending or 
previously denied claim for disability benefits, a notice of 
admission from the VA hospital, documenting the veteran's 
hospital admission in June 1979, reflects that no claim for 
service connection had been filed, and that no rating was yet 
of record.

The veteran testified that he filed a claim in the VA 
hospital in 1975, but that it was denied.  Yet, even 
assuming, without finding, that a claim for service 
connection for a mental disorder had been field in 1975, the 
Board notes that the veteran testified his claim was denied.  
Prior, unappealed rating decisions also become final absent 
the filing of a notice of disagreement.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1003 (2005).  The veteran has not alleged that he appealed 
this decision.  Rather, he testified that he subsequently 
entered into a second period of active service, in March 
1976, without advising the service department of his previous 
mental health care treatment.  The veteran was discharged 
from his second period of active service in March 1978.  VA 
hospital treatment records reflect he was next hospitalized 
for his mental disorder in June 1979.  The Board notes that 
hospital records from 1975 and 1979 are present in the claims 
file now before the Board.

The Board acknowledges the veteran's argument that the 
effective date of service connection for his schizophrenia 
should be the date of his hospitalization by VA for treatment 
of his mental disorder or, in the alternative, the date 
following his separation from either his first or his second 
periods of active service.  However, the evidence does not 
show that he filed a claim for service connection until 1979, 
after discharge from his second period of active service.  
Even accepting, without finding, that the veteran filed a 
claim for service connection for a mental disorder in 1975 
which was denied, the Board observes that the 1972 and 1974 
hospitalizations preceded this date, and cannot therefore be 
accepted as claims for benefits.  See Lalonde, supra.

In contrast, the report of VA hospitalization in June 1979 
could be accepted as a claim because it presumably followed 
denial of the 1975 claim.  But this can be so only if the 
evidence reflected that the veteran had, in fact, filed a 
claim for service connection in 1975 that was previously 
denied.  As explained above, the evidence simply does not 
establish this fact.  Rather, the first claim shown by the 
record to have been filed by the veteran for service 
connection for a mental disorder is that which was dated in 
June 1979 but received by the RO July 9, 1979.  This is 
beyond the one-year period after the veteran's separation 
from his second period of active service, which was in March 
1978.  

Accordingly, the claim for an effective date earlier than 
July 9, 1979 must be denied. 




ORDER

An effective date earlier than July 9, 1979 for the grant of 
service connection for schizophrenia is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


